I concur in the opinion reversing and remanding this cause, the complaint not showing when it was sworn to. Appellant called attention to this defect by motion before the trial of the case, and it was subject to amendment, and if it was possible for the county attorney under the facts to have so amended it, he should have done so, and failing to so do we cannot presume as to the date when it was sworn to. This being an error that could have been cured by amendment, had the objection been raised after judgment it would have come too late; but appellant before trial called attention to the defect, and it should have been cured, if the real facts would justify the county attorney in so amending it.